Motion for an enlargement of time granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 1, 1962, with notice of argument for the June 1962 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the conditions imposed, respondents may enter an order dismissing the appeal without notice to the appellant. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.